                                           Case 3:20-cv-05843-JSC Document 42 Filed 05/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNE KIRKPATRICK,                                  Case No. 20-cv-05843-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: CITY ATTORNEY
                                                 v.                                         CUSTODIAN DISCOVERY DISPUTE
                                   9

                                  10     CITY OF OAKLAND, CALIFORNIA,                       Re: Dkt. No. 36
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a joint letter from the parties regarding a discovery dispute

                                  14   about Plaintiff’s demand for documents from certain Oakland City Attorney custodians. (Dkt. No.

                                  15   36.) Upon review of the letter, oral argument is not required. See N.D. Cal. Civ. L.R. 7-1(b). The

                                  16   Court adopts Defendant’s proposal in full. Plaintiff’s insistence that her request is like any other

                                  17   document request ignores that it is not the norm to request documents from a defendant’s attorney.

                                  18   Further, Plaintiff offers no explanation as to why Defendant’s agreement to produce or log any

                                  19   communications between the Oakland City Attorney’s Office and any of the 45 other defendant

                                  20   custodians will not identify all relevant communications. Plaintiff’s inability to identify any such

                                  21   likely missing communications suggests that Defendant’s proposal is sufficient. At the very least,

                                  22   Plaintiff has not persuaded the Court that it is not. Plaintiff’s request is DENIED.

                                  23          This Order disposes of Docket No. 36.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 21, 2021

                                  26

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
